DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 – 9 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 7 – 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US 2009/0166120).
Regarding Claim 1:
Okamoto teaches an engine cooling structure for a motorcycle (1) including an air-cooled engine (60), which is a drive source, and a front fender 
	Regarding Claim 2:
Okamoto teaches a lower end (31i) of a rear portion of the front fender is located upward relative to a lower end of a cylinder head cover (41) of the air-cooled engine (Fig 2)
	Regarding Claim 3:
Okamoto teaches the front fender includes a fender front portion (31), a fender rear portion (31i), and a fender intermediate portion (31) located frontward of the fender rear portion and connecting the fender front portion and the fender rear portion, a dimension in a vehicle widthwise direction of the fender front portion is greater than that of the fender rear portion, and a dimension in a vehicle widthwise direction of the fender intermediate portion gradually decreases from a front end thereof toward a rear side (Figs 2 – 5).
	Regarding Claim 4:
Okamoto teaches a shroud (40) provided so as to be located frontward relative to the cylinder head, the shroud covering a part of a motorcycle frame (20) structure from an outer side in a vehicle widthwise direction, wherein a lower 
	Regarding Claim 7:
Okamoto teaches the cylinder head has a lateral outlet (along 42) which opens toward a lateral side in a vehicle widthwise direction from the space around the attachment portion for the spark plug, and a rear outlet (along 50) which opens rearward from the space around the attachment portion for the spark plug.
	Regarding Claim 8:
Okamoto teaches at least a part of the air introduction hole is formed in an area shifted one lateral side in a vehicle widthwise direction with respect to a motorcycle frame structure provided in front of the cylinder head (Figs 1 – 2).
	Regarding Claim 9:
Okamoto teaches an engine cooling structure for a motorcycle (1) including an air-cooled engine (60) and a front fender (36) provided in front of the air-cooled engine, wherein a guide portion (32) for guiding incoming wind toward a cylinder or a cylinder head (63) is formed at the front fender.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0166120) and in view of Sasaki (US 2016/0090152).
	Regarding Claims 5 and 6:
Okamoto is silent to an exhaust pipe is connected to a front surface of the cylinder head, and the exhaust pipe includes a first part extending so as to be separated in a vehicle widthwise direction from the air introduction hole as advancing frontward from the front surface of the cylinder head.
However, Sasaki teaches an exhaust pipe (62) is connected to a front surface of the cylinder head, and the exhaust pipe includes a first part extending so as to be separated in a vehicle widthwise direction from the air introduction hole as advancing frontward from the front surface of the cylinder head.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the exhaust pipe of Sasaki in the engine of Okamoto in order to direct cooling air towards the exhaust.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747